878 F.2d 1445
11 ITRD 1336
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.POTTER-ROEMER, INC., Plaintiff-Appellant,v.The UNITED STATES and Badger-Powhatan, Defendants-Appellees.
No. 89-1109.
United States Court of Appeals, Federal Circuit.
May 19, 1989.

Before MARKEY, Chief Judge, RICH, Circuit Judge, and NICHOLS, Senior Circuit Judge.
MARKEY, Chief Judge.

DECISION

1
The judgment of the United States Court of International Trade, No 88-08-00690, dismissing Potter-Roemer, Inc.'s action is affirmed.

OPINION

2
Our review of the record and the parties' written and oral arguments convinces us that the court correctly found that Potter-Roemer, Inc. "had a fair opportunity to participate" because the notices ITA gave are "adequate."    Consequently, as admitted by counsel, Potter-Roemer, Inc. lacked standing to challenge the ITA determination.*   Cf. Miller & Co. v. United States, 824 F.2d 961, 962-63 (Fed.Cir.1987), cert. denied, 108 S.Ct. 773 (1988).  Though the trial court dismissed for lack of "jurisdiction", the proper basis is lack of standing on the part of Potter-Roemer, Inc.



*
 In response to a question from the bench at oral argument, counsel for Potter-Roemer, Inc. answered:  "If the notice is adequate we lack standing."